Dismiss and Opinion Filed October 6, 2014




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01231-CV

                                 JANIE CANALES, Appellant

                                                V.

                               PRISCILLA C. SERNA, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-10501-C

                             MEMORANDUM OPINION
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart
                               Opinion by Chief Justice Wright

       Janie Canales, appearing pro se, moves to withdraw her appeal from a take nothing

judgment in a personal injury suit. See TEX. R. APP. P. 42.1(a). We grant the motion, filed one

day after the notice of appeal, and dismiss the appeal. See id.




141231F.P05
                                                     /Carolyn Wright/
                                                     CAROLYN WRIGHT
                                                     CHIEF JUSTICE
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JANIE CANALES, Appellant                            On Appeal from the 68th Judicial District
                                                    Court, Dallas County, Texas
No. 05-14-01231-CV         V.                       Trial Court Cause No. DC-12-10501-C.
                                                    Opinion delivered by Chief Justice Wright.
PRISCILLA C. SERNA, Appellee                        Justices Lang-Miers and Stoddart
                                                    participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee Priscilla C. Serna recover her costs, if any, of this appeal from
appellant Janie Canales.


Judgment entered October 6, 2014.




                                              –2–